DETAILED ACTION
This action is in response to the amendment filed 11/11/2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the Examiner respectfully notes that claims 19 and 20 both recite “the final parity data”. However, claim 14 upon which claims 19 and 20 depend do not recite “a final parity data”. Therefore, it is unclear as to what “the final parity data” is referring to. The Examiner respectfully notes claim 15, recites “ a final parity data” and recommends Claims 19 and 20 are amended to claim dependence on claim 15 instead of claim 14 to overcome the 112(b) rejection above.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 16 states “data that was received in the RAID buffer subsystem”. This should state “data that was received in the first RAID buffer subsystem” to maintain proper antecedent basis.
  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin (US 20180341548)(hereafter referred to as Bolkhovitin) in view of Kawano et al. (US PGPUB No US 2013/0166857 A1)(hereafter referred to as Kawano).
In regards to claim 1, Bolkhovitin discloses:
A Redundant Array of Independent Disk (RAID) storage device assisted data update system, comprising: a Redundant Array of Independent Disk (RAID) storage controller device (Bolkhovitin teaches a controller 130 for controlling data storage devices. This controller may be a RAID controller. [0059]); a first RAID storage device that is coupled to the RAID storage controller device, wherein the first RAID storage devices is configured to: (Bolkhovitin teaches a plurality of non-volatile storage systems which may include RAID. These storage devices 120-1 to 120-m can be seen in FIG. 1A. Additionally, these devices are coupled to a main controller 130 which may be a RAID controller. Further, each RAID storage device (120) contains a subsystem composed of a storage medium 330 and a storage buffer system 150-1 to 150-m as seen in FIG. 3. [FIG. 1A, 3] and [0108]) receive at least one first command from the RAID storage controller device that identifies a second RAID storage device buffer subsystem as a first target memory location (Bolkhovitin teaches identifying a second data storage device. In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. Then the system identifies a first and a second data storage device from which to perform further operations on. This second storage device acts as a target memory. See FIG. 6A and [0117]); and retrieve, in response to the at least one first command, first RAID storage device data stored in the first RAID storage device and perform Direct Memory Access (DMA) operations to provide the first RAID storage device data to the second RAID storage device buffer subsystem; and (The first command defined as the compaction request above is sent from a host system to controller 130. Controller 130 then uses DMA operations to access the RAID storage devices. In response to this a second RAID storage device that includes the second RAID storage device buffer subsystem, wherein the second RAID storage device is configured to: (Bolkhovitin identifies a parity data storage device in the set of data storage devices. This parity storage device is composed of a storage device and a buffer subsystem. See [0032]) receive at least one second command from the RAID storage controller device; (Bolkhovitin teaches a sending transfer commands to a first data storage device and sending a second command to a second data storage device. See [0022])
Bolkhovitin does not appear to explicitly disclose:
receive at least one second command from the RAID storage controller device that identifies a third RAID storage device buffer subsystem as a second target memory location; perform, in response to the at least one second command, a first XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by the first RAID storage device and second RAID storage device data stored in the second RAID storage device in order to produce first interim parity data; and provide the first interim parity data to ta third storage device buffer subsystem and a third RAID storage device that includes the second RAID storage device buffer subsystem, wherein the third RAID storage device is configured to: receive at least on third command from the RAID storage controller device; and perform, in response to the at least on third command, a second XOR operation using the first interim parity data provided in the third RAID storage device and second interim parity data stored in the third RAID storage device in order to produce one of: 1) third interim parity data, or 2) final parity data
However, Kawano discloses:
receive at least one second command from the RAID storage controller device that identifies a third RAID storage device buffer subsystem as a second target memory location (Second RAID device receives a write DMA where the result is written to NAND flash 20e (third RAID storage device) [0056]); perform, in response to the at least one second command, a first XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by the first RAID storage device and second RAID storage device data stored in the second RAID storage device in order to produce first interim parity data (Kawano discloses writing data from a first stripe (first RAID storage device data) into a buffer system of NAND flash 20d (second RAID buffer system) using a write DMA. This ; provide the first interim parity data to the third storage device buffer subsystem (After the parity data has been calculated the parity data is then written into buffer 21e (Buffer 21e is located on a third parity device) [0055-0056]) a third RAID storage device that includes the second RAID storage device buffer subsystem (NAND flash 20e comprising a buffer [0056][Fig 2]), wherein the third RAID storage device is configured to: receive at least on third command from the RAID storage controller device (Write DMA command is received by NAND 20e [0057]); and perform, in response to the at least on third command, a second XOR operation using the first interim parity data provided in the third RAID storage device and second interim parity data stored in the third RAID storage device in order to produce one of: 1) third interim parity data, or 2) final parity data (Kawano: The Write DMA operation utilizes first interim parity data that was previously written into the buffer 21e from the first XOR operation (first interim parity data) and XORs this data in a second XOR operation with third stripe data (second interim parity data) to calculate an updated/final parity value [0057])
The disclosures by Bolkhovitin and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.


In regards to claim 3, Bolkhovitin in view of Kawano discloses all of the elements of claim 1 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by the RAID storage device includes: primary data stored in the first RAID storage device (Kawano discloses writing data from a first stripe (primary data) into a buffer system of NAND flash 20d that is then used to calculate parity data [0055-0056])

In regards to claim 6, Bolkhovitin in view of Kawano discloses all of the elements of claim 1 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
Wherein the third RAID storage device is configured to: receive the second interim parity data from a fourth RAID storage device, wherein the second XOR operation using the first interim parity data and the second interim parity data produces final parity data (Kawano: The Write DMA operation utilizes first interim parity data that was previously written into the buffer 21e from the first XOR operation (first interim parity data) and XORs this data in a second XOR operation with third stripe data that was stored in NAND flash 20c (fourth RAID storage device) (The Examiner notes Bolkhovitin discloses transfers between RAID storage devices are peer-to-peer DMA transfers. See [0101][0115][0121]) to calculate an updated/final parity value [0057])

In regards to claim 7, Bolkhovitin teaches: 
An Information Handling System (IHS), comprising: a plurality of first Redundant Array of Independent Disk (RAID) storage devices (Bolkhovitin teaches a plurality of non-volatile storage systems which may include RAID. These storage devices 120-1 to 120-m can be seen in FIG. 1A. [0108]) that each include: a first RAID buffer subsystem (These storage devices 120-1 to 120-m are coupled to a main controller 130 which may be a RAID controller. Further, each RAID storage device (120) contains a subsystem composed of a storage medium 330 and a storage buffer system 150-1 to 150-m as seen in FIG. 3. See FIG. 1A, 3, and [0108]); a first processing system that is coupled to the first RAID buffer subsystem (The processing system in Bolkhovitin is controller 130 which is coupled to subsystem storage devices 120. Storage devices 120 ; and a first memory system that is coupled to the first processing system and that includes instructions that, when executed by the first processing system, cause the first processing system to provide a first RAID storage engine that is configured to: (Non-volatile memory system 160 includes controller 130 which issues commands to the RAID system 120. Controller 130 may be a RAID controller. See [0061]) receive at least one first command from a RAID storage controller device (In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. See FIG. 6A and [0117]) perform, in response to the at least one first command, a first XOR operation using respective first RAID storage device data stored in that first RAID storage device and respective second RAID storage device data that was received in the RAID buffer subsystem in that first RAID storage device via a respective Direct Memory Access (DMA) operation performed by a respective second RAID storage device (The first command defined as the compaction request above is sent from a host system to controller 130. Controller 130 then uses DMA operations to access the RAID storage devices. In response to this command, a first and a second data storage device are identified as seen in step 614 of FIG. 6A. Then, data transfer commands are sent to the first and second storage devices. These transfer commands allow for valid blocks from the first storage device to 
Bolkhovitin does not appear to explicitly disclose:
perform, in response to the at least one first command, a first XOR operation using respective first RAID storage device data stored in that first RAID storage device and respective second RAID storage device data that was received in the RAID buffer subsystem in that first RAID storage device …wherein the first XOR operation using the respective first RAID storage device data and the respective second RAID storage device data produces interim parity data; and provide the interim parity data to a third RAID storage device. 
However, Kawano discloses:
perform, in response to the at least one first command, a first XOR operation using respective first RAID storage device data stored in that first RAID storage device and respective second RAID storage device data that was received in the RAID buffer subsystem in that first RAID storage device … wherein the first XOR operation using the respective first RAID storage device data and the respective second RAID storage device data produces interim parity data (Kawano discloses writing data (responsive to a write command) from a first stripe into a buffer system of NAND flash 20d (respective first RAID storage device data). This data is then read from the buffer and is XOR’d ; and provide the interim parity data to a third RAID storage device (After the parity data has been calculated the parity data is then written into buffer 21e (Buffer 21e is located on a third parity device) [0055-0056]). 
The disclosures by Bolkhovitin and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Bolkhovitin and Kawano before them, to modify the teachings of Bolkhovitin to include the teaching of Kawano as Kawano discloses that calculating and writing parity data into the NAND storage device improves the integrity of the device by allowing the data to be backed up while avoiding lowering the write capability of the device while writing the parity data. Kawano: [0065]

In regards to claim 8, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
further comprising: the third RAID storage device that includes: a third RAID buffer subsystem; a third RAID storage subsystem (Bolkhovitin discloses a plurality of storage devices. The parity storage device is composed of a storage device and a buffer subsystem. See [0032]); a third processing system that is coupled to the third RAID buffer subsystem (Bolkhovitin teaches a controller 130 for controlling data storage devices. This controller may be a RAID controller. [0059]); and a third memory system that is coupled to the third processing system and that includes instructions that, when executed by the third processing system, cause the third processing system to provide a third RAID storage engine (Bolkhovitin: Non-volatile memory system 160 includes controller 130 which issues commands to the RAID system 120. Controller 130 may be a RAID controller. See [0061]) that is configured to: receive at least one second command from the RAID storage controller device (Kawano discloses performing a write DMA operation on NAND flash 20e (third storage device) [0057]); perform, in response to the at least one second command, a second XOR operation using respective interim parity data that was received in the third RAID buffer subsystem via respective second DMA operations performed by respective first RAID storage devices (Kawano: The Write DMA operation utilizes first interim parity data that was previously written into the buffer 21e from the first XOR operation (see claim mapping for claim 7 above for interim parity data) and XORs this data in a second XOR operation [0057]), wherein the second XOR operation using the respective interim parity data produces final parity data (Kawano: The second XOR operation XORs the first interim parity data with a third stripe to produce updated/final parity information and writes into the buffer [0057]); and provide the final parity data to the third RAID storage subsystem (Kawano: Data written into buffers is later written into the arrays [0049])

In regards to claim 9, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses: 
wherein the respective first RAID storage device data and the respective second RAID storage device data includes: primary data (Kawano discloses writing data from a first stripe (primary data) into a buffer system of NAND flash 20d and a second stripe (primary data) that is then used to calculate parity data [0055-0056])

In regards to claim 12, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses: 
wherein respective first RAID storage device data is stored in each first RAID storage device in NAND flash memory devices. (Bolkhovitin teaches the data storage device 120 may include a plurality of flash memory devise that are NAND-type flash memory. See [0059])

In regards to claim 13, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses: 
wherein the first RAID buffer subsystem in each of first RAID storage device includes a Controller Memory Buffer (CMB). (Bolkhovitin teaches the RAID buffer subsystem 120 contains a storage controller 324 which is composed of buffers 150. Therefore, the storage controller 324 acts as a controller memory buffer. See FIG. 3)

In regards to claim 14, Bolkhovitin discloses:
A method for providing RAID storage-device-assisted data update operations, comprising: receiving, by each of a plurality of first RAID storage devices from a RAID storage controller device, at least one first command (Bolkhovitin teaches identifying a second data storage device to read from. In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. Then the system identifies a first and a second data storage device from which to perform further operations on. This second storage device acts as a target memory. See FIG. 6A and [0117]) performing, by each first RAID storage device in response to the at least first command, a first XOR operation using respective first RAID storage device data stored in that first RAID storage device and second RAID storage device data that was received in the first RAID buffer subsystem in that first RAID storage device via a respective first Direct Memory Access (DMA) operation performed by respective second RAID storage devices (The first command defined as the 
Bolkhovitin does not appear to explicitly disclose:
receiving, by each of a plurality of first RAID storage devices from a RAID storage controller device, at least one first command; performing, by each first RAID storage device in response to the at least first command, a first XOR operation using respective first RAID storage device data stored in that first RAID storage device and second RAID storage device data … wherein the first XOR operation using the respective first RAID storage device data and the respective second RAID storage device data produces interim parity data; and providing, by each of the first RAID storage devices, the interim parity data to a third RAID storage device. 
However, Kawano discloses:
receiving, by each of a plurality of first RAID storage devices from a RAID storage controller device, at least one first command (Kawano ;  performing, by each first RAID storage device in response to the at least first command, a first XOR operation using respective first RAID storage device data stored in that first RAID storage device and second RAID storage device data …wherein the first XOR operation using the respective first RAID storage device data and the respective second RAID storage device data produces interim parity data (Kawano discloses, for each group, reading the data stripe that was previously written into NAND flash 30f and performing an XOR operation between the read data stripe and an incoming data strip 2 to produce parity data [0089-0095]); and providing, by each of the first RAID storage devices, the interim parity data to a third RAID storage device (After the parity data is calculated the parity data, for each group, is then provided to NAND flash 30g [0094]). 
The disclosures by Bolkhovitin and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Bolkhovitin and Kawano before them, to modify the teachings of Bolkhovitin to include the teaching of Kawano 

In regards to claim 15, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
Receiving, by the third RAID storage device, at least one second command from the RAID storage controller device (Kawano discloses performing a write DMA operation on NAND flash 30g (third storage device) [0094-0095]); performing, by the third RAID storage device, in response to the at least one second command, a second XOR operation using respective interim parity data that was received via respective second DMA operations performed by respective first RAID storage devices (Kawano: The Write DMA operation utilizes first interim parity data that was previously written into the buffer 30g from the first XOR operation (see claim mapping for claim 14 above for interim parity data) and XORs this data in a second XOR operation [0094-0095]), wherein the second XOR operation using the respective interim parity data produces final parity data (Kawano: The second XOR operation XORs the first interim parity data with a third stripe to produce updated/final parity information and writes into the buffer [0094-0095]); and providing, by the third RAID storage device, the final parity data to a third RAID storage subsystem in the third RAID storage device (Kawano: Data written into buffers is later written into the arrays [0049])

In regards to claim 16, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses: 
wherein the respective first RAID storage device data and the respective second RAID storage device data includes: primary data (Kawano discloses writing data from a first stripe (primary data) into a buffer system of NAND flash 30f and a second stripe (primary data) that is then used to calculate parity data [0089-0095])

In regards to claim 20, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
wherein the respective interim parity data is provided in a Controller Memory Buffer (CMB) in the third RAID storage device, (Bolkhovitin teaches the RAID buffer subsystem 120 contains a storage controller 324 which is composed of buffers 150. Therefore, the storage controller 324 acts as a controller memory buffer. See FIG. 3. Kawano discloses the parity data is provided to the buffer of NAND flash 30g. [0094]) and wherein the final parity data is provided in one or more NAND flash memory devices in the third RAID storage device (Bolkhovitin teaches the data storage device 120 may include a plurality of flash memory device that are NAND-type flash memory. See [0059]. Kawano: Data written into buffers (i.e. the parity data) is later written into the arrays [0049]).

Claims 4-5, 10-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin in view of Kawano in view of Aiello (US 9384093)(hereafter referred to as Aiello).
In regards to claim 4, Bolkhovitin in view of Kawano discloses all of the elements of claim 1 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
wherein the first RAID storage device is configured to: send, in response to providing the first RAID storage device data on the second RAID storage device buffer subsystem a completion message to the RAID storage controller device 
However, Aiello discloses:
wherein the first RAID storage device is configured to: send, in response to providing the first RAID storage device data on the second RAID storage device buffer subsystem a completion message to the RAID storage controller device (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])

It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 5, Bolkhovitin in view of Kawano and further in view of Aiello discloses all of the elements of claim 4 as shown in the rejection above.
Bolkhovitin in view of Kawano in further view of Aiello also discloses:
wherein the RAID storage controller device is configured to: provide, in response to receiving the completion message from the first RAID storage device, the at least one second command to the second RAID storage device (Aiello teaches once a completion message is sent (session is closed) the next command (session) in the submission queue may begin. A conflicting session waits until the previous session has been closed to begin. See [Col 7 Line 64-Col 8 Line 3][Col. 8 lines 35-41])
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.


In regards to claim 10, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
Wherein the first RAID storage engine in each first RAID storage device is configured to: send, in response to providing the interim parity data to the third RAID storage device, a completion message to the RAID storage controller device 
However, Aiello discloses:
Wherein the first RAID storage engine in each first RAID storage device is configured to: send, in response to providing the interim parity data to the third RAID storage device, a completion message to the RAID storage controller device (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])

It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 11, Bolkhovitin in view of Kawano and further in view of Aiello discloses all of the elements of claim 10 as shown in the rejection above.
Bolkhovitin in view of Kawano in further view of Aiello also discloses:
Wherein the first command is received by each first RAID storage device from the RAID storage controller device via a submission queue, and wherein the completion message is provided by each first RAID storage device to the RAID storage controller via a completion queue (Aiello teaches a command is sent through a queue. Additionally, Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36] [Col 5 Lines 44-51][Col. 8 lines 35-41])

It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 17, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
further comprising: sending, by each of the first RAID storage devices in response to providing the interim parity data to the third RAID storage device, a first completion message to the RAID storage controller device 
However, Aiello discloses:
further comprising: sending, by each of the first RAID storage devices in response to providing the interim parity data to the third RAID storage device, a first completion message to the RAID storage controller device (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion 
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 18, Bolkhovitin in view of Kawano and further in view of Aiello discloses all of the elements of claim 17 as shown in the rejection above.
Bolkhovitin in view of Kawano in further view of Aiello also discloses:
further comprising: providing, by the RAID storage controller device in response to receiving the first completion message from each of the first RAID storage devices, the second command to the third RAID storage device. (Aiello teaches once a completion message is sent (session is closed) the next command (session) in the submission queue may begin. A conflicting session waits until the previous session has been closed to begin. See [Col 7 Line 64-Col 8 Line 3][Col. 8 lines 35-41])

It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 19, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
further comprising: sending, by the third RAID storage device in response to providing the final parity data on the third RAID storage device storage subsystem, a completion message to the RAID storage controller device 
However, Aiello discloses:
further comprising: sending, by the third RAID storage device in response to providing the final parity data on the third RAID storage device storage subsystem, a completion message to the RAID storage controller device (Aiello teaches closing a session (sending a 
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art to before the effective filing date modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include providing a command in response to receiving the completion message. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 2, while the prior art of record discloses a plurality of RAID devices and calculating parity data using XOR operations, the prior art of record does not explicitly disclose: wherein the third RAID storage device is configured to: receive a fourth command from the RAID storage controller device that identifies a fourth RAID storage device buffer subsystem as a third target memory location; perform, in response to the at least one fourth command, a third XOR operation using third RAID storage device data provided in the third RAID storage device buffer subsystem by a fourth RAID storage device and fourth RAID storage device data stored in the third RAID storage device in order to produce the second interim parity data, wherein the second XOR operation using the first interim parity data and the second interim parity data produces the third interim parity data; and provide the third interim parity data to the fourth RAID storage device buffer subsystem, as claimed in claim 2.

Response to Arguments
The previous objections and 112(b) rejections to the claims have been withdrawn in light of the instant amendments to the claims. However, the Examiner respectfully notes the newly added claim objections and 112(b) rejections above.
On Pages 11-13, the Applicant argues:
“However, the references, alone, or in any combination, do not teach a first RAID storage device that, in response to first command(s) from a RAID storage controller device, retrieves first RAID storage device data stored in the first RAID storage device and performs DMA operations to provide the first RAID storage device data to a second RAID storage device buffer subsystem, as well as a second RAID storage device that, in response to second command(s) from the RAID storage controller device, performs a first XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by the first RAID storage device and second RAID storage device data stored in the second RAID storage device in order to produce first interim parity data that it provides to a third RAID storage device buffer subsystem, and a third RAID storage device that, in response to third command(s) from the RAID storage controller device, performs a second XOR operation using the first interim parity data provided in the third RAID storage device buffer subsystem by the second RAID storage device and second interim parity data stored in the third RAID storage device in order to produce one of: 1) third interim parity data, or 2) final parity data, as recited by amended independent claim 1, and as partially recited by amended independent claims 7 and 14. 
The Office Action rejects the previously presented independent claims based on Bolkhovitin and Kawano. Bolkhovitin is directed to parity generation offload using peer-to-peer data transfers (Title), and describes transmitting all data of a stripe to a selected data storage device to 
However, the Applicant has amended the claims to focus them on the subject matter illustrated in Figs. 9B, 9C, and 9D of the present disclosure, reproduced below: …
As described in the present disclosure, "...the RAID storage-drive-assisted data update system of the present disclosure takes advantage of the fact that the XOR operations discussed above are distributive, which allows pairs of RAID storage devices to perform XOR operations on subsets of the primary data to produce first interim parity data, and then perform XOR operations on the first interim parity data to produce second interim parity data, and so on until the final parity data is determined. As discussed below, parity data updates in this manner allow parallel DMA operations by the RAID storage devices that reduce the time needed to produce the new parity data.", para. [0064]. As can be seen in Fig. 9B above, one of the RAID storage devices in each of multiple RAID storage device pairs (904/906, 908/910, 912/914, and 916/918) receives primary data from the other RAID storage device in that RAID storage device pair and uses that primary data and its own primary data to calculate respective first interim parity data (920, 922, 924, and 926). Furthermore, as can be seen in Fig. 9C above, the RAID storage devices that calculated the first interim parity data may then be paired together, with one of the RAID storage devices in each of those pairs receiving the first interim parity data calculated by the other RAID storage device in that pair and using that first interim parity data and its own first interim parity data to calculate respective second interim parity data (928 and 930). Finally, as can be seen in Fig. 9D above, the RAID storage devices that calculated second interim parity data may then provide their second interim parity data to a RAID storage device (902) so that RAID storage device may use that second interim parity data to calculate final parity data (936). 
The Applicant has reviewed the entirety of Bolkhovitin and Kawano and submit that, while those references discuss the calculation of parity data by storage devices, there is no teaching or suggestion in either reference to have storage devices perform parallel interim parity data calculations in order to reduce the time needed to calculate final parity data, as recited by the amended independent claims 1, 7, and 14.

In regards to the Applicant’s argument the prior art of record does not disclose the independent claims, the Examiner respectfully disagrees. 
using the interim data parity data as calculated by the pairs. The Examiner notes that this concept is not fully captured until claim 2 (see indication of allowable subject matter for claim 2 above). 
Therefore, the prior art of record still discloses the current independent claims as shown in the art rejection above. 

On Page 13, the Applicant argues:
“Dependent claims 2-6 depend from and further limit amended independent claim 1, dependent claims 8-13 depend from and further limit amended independent claim 7, dependent claims 15-20 depend from and further limit amended independent claim 14, and as Aiello teaches nothing to remedy the deficiencies of Bolkhovitin and Kawano, each is submitted as allowable for at least the reasons discussed above.”

Regarding the Applicant’s argument that the dependent claims are allowable at least due to their dependency on the independent claims for the reasons argued above, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183